DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-17 and 19-20 are pending in the application.
	In Applicant’s most recent response filed 09 June 2022, claim 18 was cancelled; claims 1-2, 5-14, and 16-17 were amended; and claims 19-20 were newly added.  These amendments have been entered.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the following informalities:  Correction is required.  See MPEP § 608.01(b).
The abstract is shorter than the 50 word minimum
The abstract consists of a single incomplete sentence, rather than being written in narrative form
Drawings
The drawings were received on 09 June 2022.  These drawings are acceptable.

Claim Objections
Claim 19 is objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 19:  Lines 11-15 of claim 19 should be amended as follows:
--a single hinged joint connecting the first body to the second body, the single hinged joint being pivotable about a single axis and comprising a flexible coupling arranged to limit separation of the bearing faces while permitting relative rotational movement between the bodies in a movement plane so as to define a joint between the first body and the second body, the flexible coupling comprising:--

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,683,085.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of U.S. Patent No. 10,683,085.
	Re Claim 1:  Instant claim 1 is anticipated by claim 1 of U.S. Patent No. 10,683,085.  The only difference between the claims are as follows:
Instant claim 1, in the 4th and 5th paragraphs of the body, requires that the first/second flexible straps are “coupled” to the first/second sides of the first/second body, whereas claim 1 of U.S. Patent No. 10,683,085 requires that the first/second flexible straps are “attached” to the first/second sides of the first/second body.  These is no patentable difference between these claim terms.
Instant claim 1, in the 7th paragraph of the body, requires that “the respective planar central portions react compressive loads along the first body and the second body when the first body and the second body are aligned”, which is anticipated by the 7th paragraph of the body of claim 1 of U.S. Patent No. 10,683,085, which requires that “the respective planar central portions contact one another when the first body and the second body are aligned to support (i.e. react) compressive loads along the first body and the second body”.
Re Claim 2-14:  Instant claims 2-14 are anticipated by claims 2-14, respectively, of U.S. Patent No. 10,683,085.  
Re Claim 15:  Instant claim 15 is anticipated by claim 18 of U.S. Patent No. 10,683,085.  
Re Claim 16-18:  Instant claims 16-18 are anticipated by claims 15-17, respectively, of U.S. Patent No. 10,683,085.  
Re Claim 19:  Instant claim 19 is anticipated by claim 1 of U.S. Patent No. 10,683,085, wherein the “single hinged joint of instant claim 19 is anticipated by the “joint between the first body and the second body” of claim 1 of U.S. Patent No. 10,683,085.

Allowable Subject Matter
Claim 20 is allowed.
Claims 1-19 would be allowable if the Double Patenting Rejections set forth above are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant’s arguments filed 09 June 2022 are persuasive.  Accordingly, independent claims 1, 15, and 19 are allowable for at least the reasons discussed by Applicant in the arguments filed 09 June 2022.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678